Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remark
In this application claims 1-20 filed July 25, 2019 are pending in which claims 1 and 11 are in independent forms.
Priority
Acknowledgment is made of Provisional Applicant PRO 62/846,334 filed 05/10/2019, Provisional Applicant PRO 62/748,273 filed 10/19/2018, and Provisional Applicant PRO 62/722,818 filed 08/24/2018. 

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 11/18/2019, 11/18/2019, 1/8/2020, 3/25/2020, 10/5/2020, and 10/5/2020 have been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

ALLOWANCE
	Claims 1-20 are allowed over the prior art of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Lee et al. (US Patent Pub. No. 2017/0177697) discloses:
Lee et al. teach a system that a multi-node database statement, such as a query executable at multiple nodes, is received by the first worker node. The first worker node determines the local transaction token, based at least in party on the synchronized transaction token received from the coordinator node. After determining the transaction token for a defined number of times, the defined number of times being at least one time, the first worker node executes the multi-node database statement. The determined local transaction token indicates data versions visible during execution of the multi-node database statement (Par. 5),
Lee et al. also, teach a system that provide practical optimizations that may be exploited by the disclosed distributed database transaction protocol. These optimizations include one or more of: (a) reducing transaction commit latency by interleaving inter-node coordination network operations with log persistency I/O operations, (b) grouping and coalescing inter-node network I/O requests for better throughput, (c) performing lock-free transaction commit operations by exploiting the in-doubt transaction state of changed records, (d) reducing the latency of visibility decision operations by early pruning of invisible record versions using a precommit timestamp, and (e) reducing the latency of transaction commit operations by acknowledging earlier during multi-node transaction commit operations (Par. 45),
Part et al. (US Patent Pub. No. 2016/0371319) discloses:
Park et al. teach a method/system provides for improved consistency when resuming replication. In a particular method, replay of replication logs is blocked. In parallel, a plurality of source tables are locked, marked for replication resumption, and a timestamp acquired. The source tables are then unlocked. A plurality of replica tables are synchronized with the source 
Shi et al. (U.S. Patent Pub. No. 2012/0054533) discloses:
Shi et al. teach a method that each node in a multi-node database system may host a database server. A server, such as a database server, is a combination of integrated software components and an allocation of computational resources, such as memory, a node, and processes on the node for executing the integrated software components on a processor, the combination of the software and computational resources being dedicated to performing a particular function on behalf of one or more clients. Among other functions of database management, a database server governs and facilitates access to particular database storage, processing requests by clients to access data stored in the database (Par. 13).  However, after careful consideration, the applicant’s application is about a method that provides techniques for increasing the efficiency of recovery operations for distributed database systems with asynchronous flush and for database recovery the distributed database systems uses "synchronization points". A synchronization point is a global timestamp for which across all nodes of a distributed database system, the nodes have stored change records for any transaction occurring at and before the synchronization point in persistent logs. Each node may employ asynchronous flushing.  Therefore the combination of prior are of made of record Lee et al. and Park et al. and Shi et al. do not teach or suggest “…; said multi-node database system generating a plurality of synchronization points that each correspond to a respective global timestamp of said multi-node database system, wherein for each synchronization point of said plurality of synchronization points, each node of said multi-node database system has persistently stored all change records of the respective set of change records of said each node for any database transaction of said plurality of database transactions that has committed before or no later than the respective global timestamp of said each synchronization point; for a particular synchronization point that corresponds to a particular global timestamp of said multi-node database system, recovering the database by at least, for each node of said multi-node database system, applying at least a respective subset of change records of the respective set of change records of said each node to roll forward database transactions committed before or no later than said particular global timestamp;” as recited in claims 1 and 11.  The prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1 and 11 as a whole.  Consequently, independent claims 1 and 11 and dependent claims 2-10 and 12-20 are allowable over prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
COLRAIN et al. United States Patent Publication No. 2017/0220621,
Jain et al. United States Patent Publication No. 2017/0116321,
Dinker et al. United States Patent Publication No. 2009/0240664
Srivastava et al. United States Patent Publication No. 2015/0120659,
Bridge et al. United States Patent No. 6,125,368.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.
CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157